                   Case 17-28932                 Doc 32           Filed 04/25/19 Entered 04/25/19 09:47:15                                      Desc Main
                                                                   Document     Page 1 of 12




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION


                In Re:                                                                          §
                                                                                                §
                GTS TOWING, INC.                                                                §           Case No. 17-28932
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 09/27/2017 . The undersigned trustee was appointed on 09/27/2017 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               13,450.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                          3,084.07
                                                  Bank service fees                                                                   60.21
                                                  Other payments to creditors                                                      4,879.00
                                                  Non-estate funds paid to 3rd Parties                                                 0.00
                                                  Exemptions paid to the debtor                                                        0.00
                                                  Other payments to the debtor                                                         0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $                 5,426.72

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-28932                  Doc 32          Filed 04/25/19 Entered 04/25/19 09:47:15                                      Desc Main
                                                         Document     Page 2 of 12




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 11/09/2018 and the
      deadline for filing governmental claims was 11/09/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,095.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,095.00 , for a total compensation of $ 2,095.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/29/2019                                     By:/s/Frances Gecker, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                         Case 17-28932              Doc 32      Filed 04/25/19 Entered 04/25/19 09:47:15                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 12AND REPORT
                                                                                                   RECORD
                                                                                                 ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              17-28932                         DRC            Judge:        Donald R Cassling                            Trustee Name:                      Frances Gecker, Trustee
Case Name:            GTS TOWING, INC.                                                                                           Date Filed (f) or Converted (c):   09/27/2017 (f)
                                                                                                                                 341(a) Meeting Date:               10/27/2017
For Period Ending:    03/29/2019                                                                                                 Claims Bar Date:                   11/09/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/               Est Net Value                Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled           (Value Determined by                Abandoned                  Received by                Administered (FA)/
                                                                                 Values               Trustee, Less Liens,               OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                                Assets
                                                                                                        and Other Costs)

  1. CHECKING, SAVINGS - Chase                                                                0.00                        0.00                                                       0.00                        FA
  2. MACHINERY - 1992 Ford Tractor                                                            0.00                   1,500.00                                                  1,500.00                          FA
  3. MACHINERY - 1995 Ford Aeromax Truck-Tractor                                         2,500.00                    2,500.00                                                  1,500.00                          FA
  4. MACHINERY - 2003 International Flat Bed                                             5,000.00                    5,000.00                                                 10,450.00                          FA
  5. Void (u)                                                                                 0.00                        N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $7,500.00                   $9,000.00                                                $13,450.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  10/31/18 - TRUSTEE IS WAITING FOR CLAIMS BAR DATE TO PASS AND THEN WILL SUBMIT A TFR FOR REVIEW.

  7/25/18 - TRUSTEE'S COUNSEL TO FILE MOTION TO EMPLOY ACCOUNTANT.
  7/13/18 - TRUSTEE'S AUCTIONEER SOLD 3 TRUCKS.

  2/2/18 - TRUSTEE FILED MOTION FOR TURNOVER OF BOOKS AND RECORDS.

  10/27/17 - THE TRUSTEE IS INVESTIGATING POSSIBLE FRAUDULENT TRANSFERS.




  Initial Projected Date of Final Report (TFR): 11/30/2018            Current Projected Date of Final Report (TFR): 03/01/2019




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                   Page:           1
                                         Case 17-28932                 Doc 32 Filed 04/25/19
                                                                                           FORM 2Entered 04/25/19 09:47:15                                Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 12 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-28932                                                                                                Trustee Name: Frances Gecker, Trustee                                   Exhibit B
      Case Name: GTS TOWING, INC.                                                                                             Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2283
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX6151                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/29/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                      5                  6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                 Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                         ($)
   07/13/18                        HEATH INDUSTRIAL AUCTION                  Sale of Asset Nos. 2, 3 AND 4                                                  $12,227.25                               $12,227.25
                                   SERVICES, INC.
                                   508 W. BRITTANY DRIVE
                                   ARLINGTON HEIGHTS, IL 60004
                                                                             Gross Receipts                            $13,450.00

                                   AMERICAN AUCTION ASSOCIATES,              Buyer's Premium                           ($1,222.75)    3610-000
                                   INC.
                                   508 W. BRITTANY DRIVE
                                   ARLINGTON HEIGHTS, IL 60004
                        2                                                    MACHINERY - 1992 Ford                      $1,500.00     1129-000
                                                                             Tractor
                        3                                                    MACHINERY - 1995 Ford                      $1,500.00     1129-000
                                                                             Aeromax Truck-Tractor
                        4                                                    MACHINERY - 2003                          $10,450.00     1129-000
                                                                             International Flat Bed
   07/17/18           5001         AMERICAN AUCTION ASSOCIATES,              Order dated 1/23/18                                      3620-000                                   $1,861.32           $10,365.93
                                   INC.
                                   508 W. BRITTANY DRIVE
                                   ARLINGTON HEIGHTS, IL 60004
   08/07/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                       $10.00          $10,355.93
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                       $16.73          $10,339.20
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/18/18           5002         ILLINOIS DEPT. OF REVENUE                 2017 IL-1120-ST; FEIN 26-                                4800-000                                   $4,879.00             $5,460.20
                                   P.O. Box 19053                            1616151
                                   Springfield, IL 62794-9053
   10/05/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                       $13.48            $5,446.72
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                       $10.00            $5,436.72
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                       $10.00            $5,426.72
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                         $12,227.25           $6,800.53
                                                                                                                                          Page:   2
                                 Case 17-28932   Doc 32   Filed 04/25/19 Entered 04/25/19 09:47:15              Desc Main
                                                           Document     Page 5 ofTOTALS
                                                                          COLUMN  12                             $12,227.25   $6,800.53
                                                                                    Less: Bank Transfers/CD's        $0.00       $0.00    Exhibit B
                                                                              Subtotal                           $12,227.25   $6,800.53
                                                                                    Less: Payments to Debtors        $0.00       $0.00
                                                                              Net                                $12,227.25   $6,800.53




UST Form 101-7-TFR (5/1/2011) (Page: 5)                     Page Subtotals:                                          $0.00       $0.00
                                                                                                                                                           Page:     3
                                 Case 17-28932    Doc 32          Filed 04/25/19 Entered 04/25/19 09:47:15         Desc Main
                                                                   Document     Page 6 of 12
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2283 - Checking                                        $12,227.25               $6,800.53             $5,426.72
                                                                                                         $12,227.25               $6,800.53             $5,426.72

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                 $1,222.75
                                            Total Net Deposits:                       $12,227.25
                                            Total Gross Receipts:                     $13,450.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                  Case 17-28932               Doc 32       Filed 04/25/19 Entered 04/25/19 09:47:15                                  Desc Main
                                                            Document     Page 7 of 12
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-28932                                                                                                                              Date: March 29, 2019
Debtor Name: GTS TOWING, INC.
Claims Bar Date: 11/9/2018


Code #     Creditor Name And Address           Claim Class       Notes                                                Scheduled             Claimed           Allowed
            ALAN D. LASKO &                    Administrative                                                             $0.00            $4,872.70         $4,872.70
100        ASSOCIATES P. C.
3410       205 W. Randolph Street
           Suite 1150
           Chicago, IL 60606

            ALAN D. LASKO &                    Administrative                                                             $0.00               $49.40            $49.40
100        ASSOCIATES P. C.
3420       205 W. Randolph Street
           Suite 1150
           Chicago, IL 60606

           AMERICAN AUCTION                    Administrative                                                             $0.00            $1,222.75         $1,222.75
100        ASSOCIATES, INC.
3610       508 W. BRITTANY DRIVE                                 Order dated 1/23/18 - Auctioneer's Buyer's Premium
           ARLINGTON HEIGHTS, IL
           60004

           AMERICAN AUCTION                    Administrative                                                             $0.00            $1,861.32         $1,861.32
100        ASSOCIATES, INC.
3620       508 W. BRITTANY DRIVE                                 Order dated 1/23/18 - Auctioneer Expenses
           ARLINGTON HEIGHTS, IL
           60004

           Frances Gecker                      Administrative                                                             $0.00            $1,620.18         $1,620.18
100        FRANKGECKER LLP
2100       325 N. LaSalle Street, Suite 625
           Chicago, IL 60654


1          BRANDON BRADLEY                     Priority                                                                   $0.00           $10,000.00        $10,000.00
230        c/o CHARLES J. CANDIANO
5300       CANDIANO LAW OFFICE                                   Wage Claim Portion of Claim No. 1
           53 W. JACKSON BLVD.
           SUITE 609
           CHICAGO, IL 60604

2          CHARLES J. CANDIANO                 Priority                                                                   $0.00           $10,000.00        $10,000.00
230        CANDIANO LAW FIRM
5300       53 W. JACKSON BLVD., #609                             Secured Portion of Claim No. 1
           CHICAGO, IL 60604


4P         ILLINOIS DEPARTMENT OF              Priority                                                                   $0.00              $514.83           $514.83
280        REVENUE BANKRUPTCY
5800       SECTION
           PO BOX 19035
           SPRINGFIELD, IL 62794-9035

6P         ILLINOIS DEPARTMENT OF              Priority                                                                   $0.00               $97.13            $97.13
280        REVENUE BANKRUPTCY
5800       SECTION                                               Priority portion of Claim No. 6.
           PO BOX 19035
           SPRINGFIELD, IL 62794-9035


                                                                              Page 1                                              Printed: March 29, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 17-28932              Doc 32          Filed 04/25/19 Entered 04/25/19 09:47:15                      Desc Main
                                                             Document     Page 8 of 12
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-28932                                                                                                                   Date: March 29, 2019
Debtor Name: GTS TOWING, INC.
Claims Bar Date: 11/9/2018


Code #     Creditor Name And Address          Claim Class        Notes                                     Scheduled             Claimed           Allowed
           ILLINOIS DEPT. OF REVENUE          Secured                                                          $0.00            $4,879.00         $4,879.00
400        P.O. Box 19053
4800       Springfield, IL 62794-9053                            2017 Illinois Taxes Due with tax return




5          ILLINOIS DEPARTMENT OF             Secured                                                          $0.00              $649.03           $649.03
400        REVENUE BANKRUPTCY
4800       SECTION
           PO BOX 19035
           SPRINGFIELD, IL 62794-9035

1U         BRANDON BRADLEY                    Unsecured                                                        $0.00           $27,000.00        $27,000.00
300        c/o CHARLES J. CANDIANO
7100       CANDIANO LAW OFFICE                                   Unsecured Portion of Claim No. 1
           53 W. JACKSON BLVD.
           SUITE 609
           CHICAGO, IL 60604

3          CHARLES J. CANDIANO                Unsecured                                                        $0.00           $10,000.00        $10,000.00
300        53 W. JACKSON BOULEVARD
7100       SUITE 609
           CHICAGO, IL 60604


4U         ILLINOIS DEPARTMENT OF             Unsecured                                                        $0.00               $50.40            $50.40
300        REVENUE BANKRUPTCY
7100       SECTION
           PO BOX 19035
           SPRINGFIELD, IL 62794-9035

6U         ILLINOIS DEPARTMENT OF             Unsecured                                                        $0.00               $39.00            $39.00
300        REVENUE BANKRUPTCY
7100       SECTION                                               Unsecured portion of Claim No. 6
           PO BOX 19035
           SPRINGFIELD, IL 62794-9035

           Case Totals                                                                                         $0.00           $72,855.74        $72,855.74
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                                  Printed: March 29, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 17-28932              Doc 32    Filed 04/25/19 Entered 04/25/19 09:47:15               Desc Main
                                              Document     Page 9 of 12




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-28932
     Case Name: GTS TOWING, INC.
     Trustee Name: Frances Gecker, Trustee
                         Balance on hand                                              $                  5,426.72

               Claims of secured creditors will be paid as follows:

                                                             Allowed            Interim
                                                             Amount of          Payment to         Proposed
       Claim No. Claimant                     Claim Asserted Claim              Date               Payment
                      ILLINOIS DEPT.
                      OF REVENUE             $     4,879.00 $         4,879.00 $     4,879.00 $                0.00
                      ILLINOIS
                      DEPARTMENT OF
                      REVENUE
                      BANKRUPTCY
       5              SECTION       $                649.03 $           649.03 $           0.00 $              0.00
                 Total to be paid to secured creditors                                $                        0.00
                 Remaining Balance                                                    $                  5,426.72


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
       Trustee Fees: Frances Gecker                      $       2,095.00 $               0.00 $         1,620.18
       Accountant for Trustee Fees: ALAN D.
       LASKO & ASSOCIATES P. C.                          $       4,872.70 $               0.00 $         3,768.33
       Accountant for Trustee Expenses: ALAN
       D. LASKO & ASSOCIATES P. C.                       $            49.40 $             0.00 $              38.21
       Auctioneer Fees: AMERICAN AUCTION
       ASSOCIATES, INC.                                  $       1,222.75 $        1,222.75 $                  0.00
       Auctioneer Expenses: AMERICAN
       AUCTION ASSOCIATES, INC.                          $       1,861.32 $        1,861.32 $                  0.00




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 17-28932             Doc 32   Filed 04/25/19 Entered 04/25/19 09:47:15             Desc Main
                                             Document     Page 10 of 12




                 Total to be paid for chapter 7 administrative expenses                $               5,426.72
                 Remaining Balance                                                     $                     0.00


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 20,611.96 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     1                    BRANDON BRADLEY                 $    10,000.00 $              0.00 $               0.00
     2                    CHARLES J. CANDIANO $                10,000.00 $              0.00 $               0.00
                          ILLINOIS DEPARTMENT
                          OF REVENUE
                          BANKRUPTCY
     4P                   SECTION             $                   514.83 $              0.00 $               0.00
                          ILLINOIS DEPARTMENT
                          OF REVENUE
                          BANKRUPTCY
     6P                   SECTION             $                    97.13 $              0.00 $               0.00
                 Total to be paid to priority creditors                                $                     0.00
                 Remaining Balance                                                     $                     0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 37,089.40 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 17-28932             Doc 32   Filed 04/25/19 Entered 04/25/19 09:47:15             Desc Main
                                             Document     Page 11 of 12




                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
     1U                   BRANDON BRADLEY            $        27,000.00 $               0.00 $              0.00
     3                    CHARLES J. CANDIANO $               10,000.00 $               0.00 $              0.00
                          ILLINOIS DEPARTMENT
                          OF REVENUE
                          BANKRUPTCY
     4U                   SECTION             $                    50.40 $              0.00 $              0.00
                          ILLINOIS DEPARTMENT
                          OF REVENUE
                          BANKRUPTCY
     6U                   SECTION             $                    39.00 $              0.00 $              0.00
                 Total to be paid to timely general unsecured creditors                $                    0.00
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 17-28932              Doc 32   Filed 04/25/19 Entered 04/25/19 09:47:15   Desc Main
                                             Document     Page 12 of 12




                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
